DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 20 has been newly added.
Election/Restrictions
Applicant’s election without traverse of Group I and the bi-functional fusion protein species of SEQ ID NO: 1 (see claims 3 and 8) in the reply filed on 9/20/2021 is acknowledged.
Claims 10, 14, and 18-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claims 10 and 14) or invention (claims 18-19), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/20/2021.
	The elected claims have been searched with respect to the elected species.
	Claims 1-9, 11-13, 15-17, and 20 are under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 is directed to a bi-functional fusion protein that inhibits a complement signaling pathway and a vascular endothelial growth factor (VEGF) signaling pathway, or both, wherein the fusion protein contains a complement C5 cleavage blocker, a VEGF inhibiting motif, and a GS linker at junction.
Claim 2 is directed to a bi-functional fusion protein comprising one or more complement C5 binding motif containing fragments and one or more VEGF binding motif containing fragments, which are fused with a linker, thereby providing a significantly improved efficacy in inhibition of complement and angiogenesis simultaneously.
The specification does not provide limiting definitions for “complement C5 cleavage blocker,” “VEGF inhibiting motif,” “C5 binding motif containing fragment,” and “one or more VEGF binding motif containing fragments.”  That is, there is no disclosure of a structure function correlation for each of these components individually to adequately describe (A) the genus of “complement C5 cleavage blocker” and  “C5 binding motif containing fragment” and (B) the genus of “VEGF inhibiting motif” and “one or more VEGF binding motif containing fragments.”   In particular, the genus of (A) and the genus of (B) are not adequately described such that when they are fused they result in the functional properties recited in claims 1 and 2.  While particular examples of each are disclosed such as the eculizumab antibody for (A) and a 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11-13, 15-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is confusing in reciting “inhibits a complement signaling pathway and a vascular endothelial growth factor (VEGF) signaling pathway, or both” (underlining added).  The use of “and” is interpreted as requiring both inhibiting a complement signaling pathway as well as 
	Claim 2 is confusing in reciting “providing a significantly improved efficacy in inhibition of complement and angiogenesis simultaneously.”  The claim is unclear as the nature of the improvement because the claim does not indicate that the improvement is with respect to anything else.
	Claim 3 is confusing in reciting “a complement C5 binding motif is used to generate the said bi-functional fusion protein.”  It is unclear what positive, active steps are required by the limitation “is used to generate.”  It is unclear if applicant intended claim 3 to be a product by process claim.  If so, the steps of the process are not clearly recited.
	Claim 4 is confusing in reciting that the “complement C5 binding motif is the heavy chain of eculizumab.”  The heavy chain by itself will not bind the complement C5 protein.  The light chain would be required.  See for example, the C5V construct of Figure 1.  Both chains are required for antigen binding.  Likewise, claim 8 is confusing as SEQ ID NO: 1 alone would not bind the complement C5 protein.  The chain of SEQ ID NO: 1 would need to be paired with the light chain of eculizumab.
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recites “bifunctional fusion protein or fragment of claim 1.”  Claim 1 does not include fragments of a bi-functional fusion protein and as such, claim 15 fails to include all of the limitations of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 16 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 16 and 17 depend upon claim 15.  Claim 15 requires the fusion protein of claim 1 and a pharmaceutically acceptable carrier.  The intended use “for the treatment of a complement and VEGF related disease” is given no patentable weight.  This phrase does not breathe life and meaning into the pharmaceutical compositions claimed.  As claim 16 requires nothing more than the fusion protein of claim 1 and a pharmaceutically acceptable carrier as recited in claim 15, claim 16 does not further limit claim 15.   As claim 17 requires nothing more than the fusion protein of claim 1 and a pharmaceutically acceptable carrier as recited in claim 15, claim 17 does not further limit claims 15 or 16.     Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20 recites “bifunctional fusion protein or fragment of claim 2.”  Claim 2 does not include fragments of a bi-functional fusion protein and as such, claim 20 fails to include all of the limitations of claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

It is suggested that claims 16-17 be cancelled.  It is suggested that the intended uses and fragment limitations for claims 15 and 20 be removed from the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-3, 5-6, 9, 12, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Her et al. (U.S. Patent Application Publication 2015/0079084, of record).
Instant claim 1 is directed to a bi-functional fusion protein that inhibits a complement signaling pathway and a vascular endothelial growth factor (VEGF) signaling pathway, or both, wherein the fusion protein contains a complement C5 cleavage blocker, a VEGF inhibiting motif, and a GS linker at junction.
Instant claims 2 is directed to a bi-functional fusion protein comprising one or more complement C5 binding motif containing fragments and one or more VEGF binding motif containing fragments, which are fused with a linker, thereby providing a significantly improved efficacy in inhibition of complement and angiogenesis simultaneously.
	Her et al. discloses bispecific fusion proteins that inhibit activation of the complement pathway and the VEGF pathway.  The complement inhibiting domain (CID) can be an antibody (including a VH or scFv) against C5 (i.e. a complement C5 cleavage blocker).  Use of any full length antibody or antibody fragment is disclosed.  The eculizumab antibody is disclosed.  See at least paragraphs [0053-0054, 0081-0082, 0169].  The VEGF inhibiting domain (VID) can be a VEGF trap such as those of SEQ ID NOS: 11 and 38.  See at least paragraphs [0011, 0059, 0194, 0222].  The CID and VID domains can be fused through a peptide linker having fifteen amino acids or less containing glycine and/or serine residues.  A Gly6 linker of SEQ ID NO: 8 is disclosed.  See at least paragraph [0066].  Pharmaceutical compositions of the fusion proteins are disclosed.  Their intended uses include treating age-related macular degeneration.  See at least paragraphs [0155, 0171].  See at least abstract; Figures 1A and 1B; and claims 1, 4-6, 10-11, and 26-27.
6 linker to a VEGF trap such as SEQ ID NOS: 11 or 38 as taught by Her et al. anticipates the claims.  It is noted that the instant specification contains no limiting definition for a complement C5 cleavage blocker.  The instant specification provides no limiting definition for a VEGF binding motif or VEGF inhibiting motif; however, they are only discussed in the context of a VEGF trap or the VH of ranituzumab. The CID and VID components of the prior art would result in the inhibition required by claim 1.  The presence of both CID and VID components in the fusion construct would provide the improved efficacy in claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Her et al. (U.S. Patent Application Publication 2015/0079084, of record) in view of ,
Her et al. is applied as above.  The document does not provide the sequence for the eculizumab antibody or instant SEQ ID NOS: 1 and 3.
Andrien, Jr. et al. discloses the sequences for the antibody eculizumab.  Eculizumab binds to complement C5 protein and inhibits cleavage of full-length or mature C5.  Variants, single chain antibodies, and antibody fragments are disclosed.  The Fc constant region can have two to 30 amino acids deleted. Treating conditions such as age-related macular degeneration are disclosed.  See at least abstract; claims; column 3, lines 18-20;  column 10, line 47, through column 11, line 13; column 11, lines 28-62; column 12, lines 13-54; and column 25, lines 33-38.
Qu et al. discloses VEGF and PDGFRβ bispecific fusion proteins.  The proteins can be used to treat conditions such as age-related macular degeneration.  In particular, the VEGFR extracellular domain is immunoglobulin domain 2 of Fltl and immunoglobulin domain 3 of Flkl or Flt4.  A preferred embodiment of the VEGFR extracellular domain is as shown in SEQ ID NO: 1.  See at least abstract; page 12; and claims.
Kwon et al. discloses fusion proteins of anti-VEGF agents to tumor penetrating peptides using linker peptides.  The preferred linker peptide (GGGGS)3  (also abbreviated as (G4S)3) of SEQ ID NO: 8 and other short peptide linkers are disclosed.  Anti-VEGF agents include aflibercept (i.e. a VEGF-trap protein) and ranibizumab.  See at least abstract; claims; column 7, lines 30-37 and 47-54; column 12, line 59, through column 13, line 3.
It would have been obvious at the time of the effective filing date to produce a fusion protein as suggested by Her et al. that comprises a C5 antibody eculizumab such as SEQ ID NO: 10 (the eculizumab heavy chain sequence) or an eculizumab scFv (meeting the limitation of 6 linker to a VEGF trap such as SEQ ID NOS: 11 or 38 as taught by Her et al. and to produce pharmaceutical compositions containing a pharmaceutically acceptable carrier.  It would have been further obvious to use the well-known flexible peptide linker of  (GGGGS)3  (also abbreviated as (G4S)3) of SEQ ID NO: 8 of Kwon et al. as the linker.  This sequence corresponds to instant SEQ ID NO: 3 in instant claims 7 and 13.  Many interchangeable short, flexible linkers for use in fusion proteins would have been known to those of ordinary skill in the art as shown by Her et al. and Kwon et al.  It would have been further obvious to use the VEGF-trap sequence of Qu et al. rather than the VEGF-trap of SEQ ID NO: 11 or 38 as taught by Her et al. as a matter of substitution of an equivalent VEGF-trap.  Her et al. makes clear any VEGF-trap could be used.  Figure 1B of Her et al. shows positioning the VID at the C-terminal of the CID with a short linker in between.  One of ordinary skill in the art could have included or omitted the Fc domain taught by Her et al.  This domain was included to prolong half-life but is not required for the binding or inhibiting activity.  The VEGF-trap sequences of SEQ ID NOS: 11 and 38 of Her et al. and SEQ ID NO: 1 of Qu et al. meet the limitations of instant claim 5.  The CID and VID components of the prior art would result in the inhibition required by claim 1.  The presence of both CID and VID components in the fusion construct would provide the improved efficacy in claim 2.
With respect to instant claim 8 which is directed to SEQ ID NO: 1, instant SEQ ID NO: 1 contains (A) amino acids 1-466 of the heavy chain of eculizumab (an antibody that binds C5) (corresponding to amino acids 1-466 of instant SEQ ID NO: 1) fused to (B) a (G4S)3 linker (corresponding to amino acids 467-461 of instant SEQ ID NO: 1) fused to (C) a VEGF binding domain containing the VEGFR extracellular domain Flt-1 and Flk-1 (D2 and D3) (corresponding to amino acids 462-666 of instant SEQ ID NO: 1).  The sequence of part (A) corresponds to 
Alignment of amino acids 1-466 of instant SEQ ID NO: 1 (Qy) with SEQ ID NO: 10 of U.S. Patent No. 9,079,949 (Db):
Patent No. 9079949
GENERAL INFORMATION
APPLICANT: ANDRIEN, JR. BRUCE A.
APPLICANT:SHERIDAN, DOUGLAS L.
APPLICANT:TAMBURINI, PAUL P.
SEQ ID NO 10
LENGTH: 448

  Query Match             100.0%;  Score 2386;  DB 9;  Length 448;
  Best Local Similarity   100.0%;  
  Matches  446;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYIFSNYWIQWVRQAPGQGLEWMGEILPGSGSTEY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYIFSNYWIQWVRQAPGQGLEWMGEILPGSGSTEY 60

Qy         61 TENFKDRVTMTRDTSTSTVYMELSSLRSEDTAVYYCARYFFGSSPNWYFDVWGQGTLVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TENFKDRVTMTRDTSTSTVYMELSSLRSEDTAVYYCARYFFGSSPNWYFDVWGQGTLVTV 120

Qy        121 SSASTKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SSASTKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQ 180

Qy        181 SSGLYSLSSVVTVPSSNFGTQTYTCNVDHKPSNTKVDKTVERKCCVECPPCPAPPVAGPS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SSGLYSLSSVVTVPSSNFGTQTYTCNVDHKPSNTKVDKTVERKCCVECPPCPAPPVAGPS 240

Qy        241 VFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNST 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNST 300

Qy        301 YRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEEMT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 YRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEEMT 360

Qy        361 KNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQE 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 KNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQE 420

Qy        421 GNVFSCSVMHEALHNHYTQKSLSLSL 446
              ||||||||||||||||||||||||||
Db        421 GNVFSCSVMHEALHNHYTQKSLSLSL 446


VEGFR extracellular domain Flt-1 and Flk-1 (D2 and D3), SEQ 1. PN   WO2015109898-A1.
PD   30-JUL-2015.
PA   (SHAN-) SHANGHAI HENGRUI PHARM CO LTD.
PA   (JIAN-) JIANGSU HENGRUI MEDICINE CO LTD.
PI   Qu X,  Cao G,  Ye X,  Chen K,  Zhang L,  Xu Z,  Yuan J,  Pan Q;
PI   Guan Y;
Claim 10; SEQ ID NO 1; 42pp; Chinese.
  
Sequence 205 AA;

  Query Match             100.0%;  Score 1069;  DB 22;  Length 205;
  Best Local Similarity   100.0%;  
  Matches  205;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SDTGRPFVEMYSEIPEIIHMTEGRELVIPCRVTSPNITVTLKKFPLDTLIPDGKRIIWDS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 SDTGRPFVEMYSEIPEIIHMTEGRELVIPCRVTSPNITVTLKKFPLDTLIPDGKRIIWDS 60

Qy         61 RKGFIISNATYKEIGLLTCEATVNGHLYKTNYLTHRQTNTIIDVVLSPSHGIELSVGEKL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RKGFIISNATYKEIGLLTCEATVNGHLYKTNYLTHRQTNTIIDVVLSPSHGIELSVGEKL 120

Qy        121 VLNCTARTELNVGIDFNWEYPSSKHQHKKLVNRDLKTQSGSEMKKFLSTLTIDGVTRSDQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VLNCTARTELNVGIDFNWEYPSSKHQHKKLVNRDLKTQSGSEMKKFLSTLTIDGVTRSDQ 180

Qy        181 GLYTCAASSGLMTKKNSTFVRVHEK 205
              |||||||||||||||||||||||||
Db        181 GLYTCAASSGLMTKKNSTFVRVHEK 205

	Instant SEQ ID NO: 1 does not contain the complete 448 amino acid of the eculizumab heavy chain as disclosed by SEQ ID NO: 10 of Andrien, Jr. et al.  Instant SEQ ID NO: 1 does not include the final two amino acids (Gly Lys).  However, Andrien, Jr. et al. discloses at column 25, lines 33-38, that variant sequences including variants having two amino acids deleted in the Fc constant region can be used.  Her et al. also permits deletions in the CID sequence.  See paragraphs [0053-0054 and 0081-0082].  Using a shorter form (446 amino acids versus 448 amino acids) of the eculizumab heavy chain in the fusion protein construct would have been a variant within the disclosure of the prior art.  The sequence of instant SEQ ID NO: 1 is suggested by the prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa